Citation Nr: 0509977	
Decision Date: 04/06/05    Archive Date: 04/15/05	

DOCKET NO.  03-34 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
a surgically removed left kidney.   

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a sinus disorder.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from July 1944 to August 
1946.  For combat service in the Pacific Theater during World 
War II, he was awarded the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.  

2.  The veteran had his left kidney surgically removed in 
December 1947, and the onset of left kidney obstruction 
occurred in service so this disability was service connected 
with the minimum 30 percent evaluation assigned for loss of a 
single kidney.  

3.  The veteran has never had any form of kidney disease of 
the remaining right kidney, none of his subsequently acquired 
disabilities of the heart or lower extremity swelling or back 
pain or stomach upset are in any way competently related to 
the surgical removal of his left kidney, and the veteran is 
not shown to have any continuing renal dysfunction with 
nephritis, infection or pathology of the right kidney with 
symptoms of constant albuminuria, or a definite decrease in 
right kidney function, or hypertension.  

3.  Service connection for a sinus disability was denied in a 
final unappealed rating decision of October 1946, and the 
evidence received since that time shows that the veteran now 
has a recognized diagnosis of allergic rhinitis but there is 
a complete absence of evidence which in any way shows that 
rhinitis is attributable to any incident, injury or disease 
of active service and this evidence does not raise any 
reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for a surgically removed left kidney have not been met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.115, 4.115A, 
Diagnostic Code 7500 (2004).  

2.  New and material evidence has not been received to reopen 
a claim for service connection for a sinus disorder.  
38 U.S.C.A. §§ 1110, 1154(b), 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.156, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA required VA to notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist claimants in obtaining such evidence.  

A review of the claims folder reveals that the veteran was 
formally notified of VCAA in December 2001, prior to the 
issuance of the adverse rating decision now on appeal in 
February 2002.  This notification informed the veteran of the 
duty to assist and the evidence necessary to substantiate his 
claims.  He was informed of the necessity of submitting new 
and material evidence to reopen a claim for service 
connection for a sinus disability.  He was informed that an 
increased evaluation for loss of a kidney would require 
medical evidence showing an increase in disability.  He was 
informed of the evidence which had already been collected and 
of the evidence that was necessary that he still submit.  The 
veteran was subsequently provided notice of the duties to 
assist and notify in VCAA in April 2002 and July 2004.  

During the pendency of this appeal, the RO collected all 
available records of the veteran's treatment with VA and the 
veteran was provided a VA examination which is adequate for 
rating purposes.  The veteran availed himself of the 
opportunity of testifying at a personal hearing before the 
undersigned in January 2005.  All known and available 
evidence has been collected for review and the veteran does 
not argue nor is the evidence on file indicate that there 
remains any additional evidence which is uncollected for 
consideration.  

The Board finds that the veteran has been informed of the 
evidence he was responsible to submit, the evidence VA would 
collect on his behalf, that he should submit any relevant 
evidence in his possession, and that the duties to assist and 
notify of VCAA have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

I.  Increased Evaluation

Law and Regulation:  The Schedule for Rating Disabilities 
(Schedule) is used for evaluating the degree of disability in 
claims for disability compensation.  The provisions of the 
Schedule represent the average impairment of earning capacity 
resulting from those disabilities, as far as can be 
determined.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Any reasonable doubt regarding degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more nearly approximates the criteria required for 
that rating, otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

Albuminuria alone is not nephritis, nor will the presence of 
transient albumin and casts following acute febrile illness 
be taken as nephritis.  The glomerular type of nephritis is 
usually preceded by or associated with severe infectious 
disease; the onset is sudden, and the course marked by red 
blood cells, salt retention, and edema; it may clear up 
entirely or progress to a chronic condition.  The 
nephrosclerotic type, originating in hypertension or 
arteriosclerosis, develops slowly, with minimum laboratory 
findings, and is associated with natural progress.  Separate 
ratings are not to be assigned for disability from disease of 
the heart and any form of nephritis, on account of the close 
interrelationships of cardiovascular disabilities.  If, 
however, absence of a kidney is the sole renal disability, 
even if removal was required because of nephritis, the absent 
kidney and any hypertension or heart disease will be rated 
separately.  Also, in the event that chronic renal disease 
has progressed to the point where regular dialysis is 
required, any coexisting hypertension or heart disease will 
be rated separately. 38 C.F.R. § 4.115.  

The minimum evaluation for the removal of one kidney is 
30 percent.  38 C.F.R. § 4.115b, Diagnostic Code 7500.  
Otherwise, a rating for renal dysfunction should be made, if 
there is nephritis, infection, or pathology of the other 
remaining kidney (emphasis added).  

Renal dysfunction warrants a 30 percent evaluation if there 
is constant or recurring albumin with hyaline and granular 
casts or red blood cells; or, transient or slight edema or 
hypertension at least 10 percent disabling under Diagnostic 
Code 7101.  A 60 percent evaluation is warranted for renal 
dysfunction if there is constant albuminuria with some edema; 
or, a definite decrease in kidney function; or, hypertension 
is at least 40 percent disabling under Diagnostic Code 7101.  
38 C.F.R. § 4.115a.  

A 40 percent evaluation for hypertensive vascular disease 
(hypertension and isolated systolic hypertension) requires a 
diastolic pressure predominantly at 120 or more.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  Hypertension or isolated 
systolic hypertension must be confirmed by readings taken two 
or more times on at least three different days.  

Analysis:  The service medical records did not reveal any 
information specific to the veteran's left kidney.  He was, 
however, privately hospitalized in January and February 1947, 
after service, and it was discovered that he had a 
constriction of the left ureteropelvic juncture with a 
Grade III left hydronephrosis.  He was again privately 
hospitalized in November 1947 with a recurrent low back pain 
sometimes accompanied by fever and chills.  His left kidney 
was nonfunctioning with a constriction of his ureter and 
enlargement of the kidney.  In December 1947, a left 
nephrectomy (surgical removal) was performed and the veteran 
is documented as having made an uneventful recovery from 
surgery.  After it was determined that the left kidney 
dysfunction originated during service, service connection for 
the surgical removed left kidney was granted with a 
30 percent evaluation assigned and that evaluation has 
remained in effect until present.  

Private X-ray studies from July 1949 revealed that the 
remaining right kidney was normal in size, shape and position 
with no urinary or biliary calculi visualized.  The right 
pelvis calices and visualized ureter were normal.  

In July 2001, the veteran requested an increased evaluation 
for this disability alleging that he had numerous other 
problems attributable thereto.  A considerable number of VA 
outpatient treatment records from 2000 forward document the 
veteran's ongoing care and treatment for numerous physical 
problems.  These records collectively reveal that the veteran 
is status-post myocardial infarction with subsequent coronary 
artery bypass graft and angioplasty.  He also has ongoing 
diagnoses of hypertension, hyperlipidemia, gastroesophageal 
reflux disease (GERD), diverticulosis, he has had surgical 
removal of gallstones, he has had prior bilateral inguinal 
hernia repair, and is shown to have again manifested a 
reducible left inguinal hernia.  He is also shown to have 
benign prostatic hypertrophy (BPH) and underwent a 
transurethral resection of the prostate (TURP).  He is also 
shown to be borderline diabetic with elevated glucose 
readings and is treated with medication and diet but not 
insulin.  These records are also replete with numerous 
measured blood pressure readings for almost every occasion 
the veteran has been treated by VA.  It is well documented 
that he is on medication to maintain blood pressure.  No 
blood pressure reading on file shows that the veteran has a 
diastolic pressure predominantly 120 or more.  

In October 2000, the veteran was noted to have mild pitting 
edema of both legs with signs of bilateral stasis dermatitis 
but with no varicosities.  The left calf was painful to 
palpation, and this new onset of left calf pain was found to 
be most likely caused by stretching exercises performed the 
day previously.  

In November 2000, the veteran was started on the diuretic 
Lasix by cardiology, to reduce swelling of the lower 
extremities.  The Lasix caused the veteran to develop urinary 
incontinence.  In February 2001, it was noted that the 
veteran was fluid overloaded only in his legs, but was not in 
heart failure.  It was noted that the veteran wanted to lose 
the extra fluid in his legs, but was unwilling to increase 
his diuretics because it made him urinate too much.  The 
veteran was informed that this was the purpose of diuretics, 
to remove excess fluid.  In December 2001, it was noted that 
the veteran's dyspnea was not decreased venous return from 
his single kidney, but was instead related to the his 
deconditioning.  He was being provided diuretics to treat his 
lower extremity edema.  

In January 2001, the veteran was noted to again have three-
vessel coronary artery disease with normal LV function and 
unstable angina.  A revision coronary artery bypass graft was 
discussed but rejected by the veteran given the risks 
presented.  Multiple diagnostic laboratory studies throughout 
the years of the veteran's recent treatment uniformly 
confirmed that the veteran has normal readings for albumin; 
no elevated albumin counts are indicated in any of these 
studies.  

In March 2001, X-ray studies showed that the right kidney 
measured 11.5 centimeters.  There was no evidence of 
hydronephrosis, solid mass, or calculus involving the right 
kidney.  The spleen was normal in size and appearance.  X-ray 
studies of the lumbosacral spine showed moderate to severe 
degenerative disc disease with a large bridging osteophyte.  
A colon barium enema performed in May 2001 revealed scattered 
diverticula and a reducible left inguinal hernia containing 
the sigmoid colon.  

In January 2002, the veteran was provided a fee-basis VA 
examination by a specialist in internal medicine.  The 
veteran was 75 years old and had been referred for evaluation 
of removal of one kidney.  The veteran reported urinating in 
the day from 10 to 20 times and 5 to 10 times per night.  He 
reported urinary incontinence and that he required five pads 
per day.  The veteran was 64 inches and 204 pounds.  Blood 
pressures were 130/50, 124/50, 124/50.  The veteran was noted 
to have a surgical scar over the left flank measuring 1 by 20 
centimeters which was well healed.  The veteran was wearing 
no pad or absorbent diaper.  Comprehensive metabolic panel 
was abnormal only for elevated glucose at 127.  There was not 
an elevated albumin.  The diagnosis from this examination was 
that the veteran had a past removal of one kidney and there 
was no change in this diagnosis.  There was no indication in 
this examination report that any of the veteran's other 
medical problems were causally related to his earlier 
surgical removal of the left kidney.  

In January 2005, the veteran testified at a personal hearing 
conducted at the RO by video conference with the undersigned.  
The veteran provided his history of military service and 
subsequent problems with a left kidney which had been removed 
as nonfunctional.  He argued that he had swelling of the 
lower extremities and stomach and back pain which he believed 
were attributable to the loss of his left kidney.  

A preponderance of the evidence on file is against an 
evaluation in excess of 30 percent for the veteran's 
postoperative surgical removal of a left kidney.  The 
presently assigned 30 percent evaluation, in effect since 
August 1946, is the minimum evaluation warranted for the 
removal of one kidney which is attributable to incidents of 
service.  This is in accordance with 38 C.F.R. § 4.115b, 
Diagnostic Code 7500.  

Any higher evaluation is to be rated as renal dysfunction if 
there is nephritis, infection, or pathology of the other 
kidney.  Careful review of the clinical history in the 
veteran's claims folder following World War II forward, fails 
to reveal that the veteran has ever had any malfunction, 
abnormality, or disease of his remaining right kidney.  X-ray 
and other diagnostic studies have uniformly revealed the 
right kidney to be entirely normal and there has never been 
demonstration of any acute or chronic nephritis, infection or 
pathology of the remaining right kidney.  

The next higher 60 percent evaluation under 38 C.F.R. 
§ 4.115a for renal dysfunction requires a showing of constant 
albuminuria with some edema, or definite decrease in kidney 
function, or hypertension at least 40 percent disabling under 
Diagnostic Code 7101.  Diagnostic Code 7101 requires a 
diastolic pressure predominantly at 120 or more to warrant a 
40 percent evaluation.  

A careful review of the claims folder does not reveal that 
the veteran has constant albuminuria; indeed multiple 
laboratory studies over the years fail to indicate that he 
has ever had an elevated albumin reading at any time.  There 
is similarly no finding of existing right kidney abnormality 
and there is certainly no definite decrease in right kidney 
function demonstrated in any evidence on file.  The veteran 
does have hypertension which is fairly well controlled when 
he is compliant with medication but multiple blood pressure 
readings throughout the claims folder fail to ever record a 
single reading demonstrating a diastolic pressure of 120 or 
more under Diagnostic Code 7101.  That is, the veteran is not 
shown to have renal dysfunction of his remaining kidney and 
he fails to meet any of the criteria for the next higher 
evaluation of 60 percent under the schedular criteria for 
renal dysfunction.  

It is understood that there exists a close relationship in 
general medical principles between heart and kidney disease 
and resulting abnormality and dysfunction.  The veteran is 
clearly shown to have chronic ongoing heart disease and 
hypertension.  He is not, however, shown to have had any form 
of right kidney disease or dysfunction any time subsequent to 
the removal of his nonfunctioning left kidney.  There is a 
complete absence of any competent clinical evidence which in 
any way relates the residuals of the veteran's surgical 
removal of a left kidney and his subsequently manifested 
heart disease resulting in myocardial infarction and surgery 
for coronary artery bypass graft, and chronic essential 
hypertension.  

Although the veteran complains of various other symptoms 
which he attributes to the surgical removal of his left 
kidney, it is certainly clear from a review of the competent 
evidence on file that lower extremity swelling is due to 
chronic heart disease which is itself unrelated to the absent 
left kidney or to an entirely normally functioning right 
kidney.  Swelling of the lower extremities has been treated 
with a diuretic known as Lasix which resulted in the veteran 
having frequent urination and even urinary incontinence.  
This frequency and incontinence, however, was clearly 
documented as a side effect of a prescription of Lasix and 
was not shown in any way to be related to chronic renal 
dysfunction; the remaining right kidney is normal.  The 
veteran is shown to have chronic back pain attributable to 
moderate to severe degenerative disc disease of the 
lumbosacral spine which is in no way related to the surgical 
removal of the veteran's left kidney.  The veteran is shown 
to have stomach upset and regurgitation and difficulty 
swallowing which is attributable to GERD and diverticulosis, 
which are not shown to be related to the surgical removal of 
the veteran's left kidney.  

The Board is not unsympathetic with the veteran's claim to 
have multiple disabling physical conditions which interfere 
with his ordinary day-to-day life.  There is, however, an 
essential absence of competent clinical evidence which in any 
way demonstrates that these multiple other symptoms and 
disabilities are attributable in any way to the surgical 
removal of a left kidney in December 1947, over 57 years ago.  
The veteran certainly meets the existing schedular criteria 
for the assignment of his existing 30 percent evaluation for 
the removal of one kidney.  He does not meet or even closely 
approximate the criteria for any higher evaluation based upon 
renal dysfunction.  

II.  Service Connection

Law and Regulation:  Service connection may be established 
for disability resulting from disease or injury suffered in 
line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity might 
be legitimately questioned.  When chronicity in service is 
not adequately supported, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted, and material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

It is provided in the VCAA that nothing in this section shall 
be construed to require VA to reopen a claim that has been 
disallowed, except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f).  

In the case of any veteran who engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service, 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury disease, if consistent with the 
circumstances, condition, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  38 U.S.C.A. 
§ 1154(b).  

Analysis:  The veteran's initial claim for service connection 
for a sinus disability was denied by the RO in a rating 
decision issued shortly after he was separated from service 
in November 1946.  In his initial claim, the veteran noted 
"sinus trouble July 1944."  A review of all of the service 
medical records fails to indicate any form of sinus trouble, 
abnormality or disability at any time during service.  There 
was no documentation of sinus trouble in July 1944.  The 
August 1946 physical examination for separation noted certain 
of the veteran's complaints, none of which included a problem 
with his sinuses.  The examination report itself noted that 
the cardiovascular system and the lungs were normal.  The 
veteran was notified of the November 1946 decision denying 
service connection for sinus trouble and his appellate rights 
and he did not appeal and that decision became final.  

The evidence added to the claims folder since the time of 
that denial includes a record of the veteran's private 
hospitalization in January and February 1947 for left kidney 
problems.  This report indicates that the veteran was given a 
thorough physical examination and it was specifically noted 
that he did not have frequent coughs, colds, chills or fever.  
The pharynx was not inflamed and the lungs were clear to 
percussion and auscultation.  This report of hospitalization 
contains no indication that the veteran complained of or that 
there were any findings of any sinus disability.  

The veteran was subsequently provided a general physical 
examination by VA in July 1949.  That examination report 
noted that the veteran's cardiovascular system and 
respiratory systems were normal.  A special ear, nose and 
throat examination conducted at the time noted a moderately 
severe deviation of the nasal septum to the left with a 
partial obstruction to breathing on that side.  The pharynx 
was normal, however, and the sinuses were noted to 
transilluminate normally.  There was no finding of any 
chronic sinus disability.  

Years later in January 1954, the veteran was provided an ENT 
consultation and there was a "provisional diagnosis" of 
allergic rhinitis.  After complete examination by an 
otolaryngologist, however, there was no finding of any 
chronic sinus disability or diagnosis of rhinitis but the 
impression was one of neurosthenia (excessive nervous energy 
and excitement).  A current chest X-ray was noted to be 
entirely normal including the heart and great vessels.  

There is an absence of any evidence of chronic sinus 
difficulties at any time during and after the veteran was 
separated from service, until more recent clinical records of 
the veteran's treatment with VA commencing in 2000.  These 
records, documenting care and treatment for numerous physical 
disabilities, as discussed above, note that the veteran does 
now have what is most usually diagnosed as allergic rhinitis.  
This is shown to result in a chronic post-nasal drip which 
causes the veteran to cough.  The veteran complained that 
this worsens when he enters some buildings or in particular 
weather conditions.  It was noted that he did have an 
allergic background and that he had been provided multiple 
topical applications for treatment including Flonase.  
Treatment records for allergic rhinitis also indicate that 
the veteran has more recently been diagnosed with a chronic 
obstructive sleep apnea.  These records also indicate that 
the veteran was noncompliant with the CPAP (nighttime 
breathing machine for sleep apnea) and other medications for 
allergic rhinitis.  

The veteran has failed to submit new and material evidence 
sufficient to reopen a claim for service connection for 
chronic sinus disability.  There was simply no competent 
clinical evidence demonstrating any form of chronic sinus 
disability at the time the veteran's claim was initially 
denied in 1946.  Since that time, it appears that commencing 
in 2000, the veteran is shown to have a competent clinical 
diagnosis of chronic allergic rhinitis.  Although this 
evidence is new, it does not raise a reasonable possibility 
of substantiating the claim, because there remains a complete 
absence of any competent evidence which in any way relates 
chronic sinus disability first shown decades after service to 
any incident, injury or disease of active military service.  
That is, the veteran was simply not shown to have a competent 
diagnosis or finding of any chronic sinus disability at any 
time during or for many years after service.  Although he is 
presently shown to have allergic rhinitis, there is a 
complete absence of any competent evidence which shows that 
this diagnosis is causally related to the period of the 
veteran's active military service many years earlier.  
38 C.F.R. § 3.156(a).  

Although the veteran, in advancing his current claim to 
reopen, claims to have had a chronicity of symptomatology 
regarding his sinuses during and ever since service, that 
allegation is entirely consistent with and thus redundant of 
the veteran's initial claim which he presented in 1946.  Such 
allegation of chronicity is entirely redundant and cumulative 
with evidence which was on file at the previous final denial 
of that claim in 1946.  Moreover, while the veteran is 
certainly competent to provide a description of symptoms 
which he physically experienced, he is not shown to have the 
requisite medical expertise to provide a competent clinical 
diagnosis of allergic rhinitis during or shortly after 
service, nor is he competent to provide a clinical opinion 
that allergic rhinitis first well documented in the year 
2000, is attributable to some incident, injury or disease of 
active military service decades earlier.  See Wood v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

The Board has considered the provisions of 38 U.S.C.A. 
§ 1154(b) with respect to injuries or diseases incurred in 
combat service, but the veteran has never alleged that an 
allergy disability is attributable to his participation in 
combat with the enemy nor is such claim plausible as a 
medical possibility.  Additionally, the Board considered 
referring this issue for a VA examination with a request for 
an opinion consistent with 38 U.S.C.A. § 5103A(d)(2).  
Although there is evidence of current disability, there is an 
essential absence of any evidence indicating that such 
symptoms may be reasonably associated with the veteran's 
active military service.  Referral for such medical 
examination with an opinion is not warranted and, based upon 
a review of the evidence on file, any such opinion would have 
to be entirely speculative.  


ORDER

Entitlement to an evaluation in excess of 30 percent for the 
surgical removal of a left kidney is denied.  

New and material evidence not having been received to reopen 
a claim for service connection for a chronic sinus 
disability, the claim is not reopened, and the appeal is 
denied.  



	                        
____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


